Case 7:19-cv-00613-MFU-RSB Document 12 Filed 05/27/20 Page 1 of 1 Pageid#: 33




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DAVID CRAWLEY,                                  )
     Plaintiff,                                 )       Civil Action No. 7:19cv00613
                                                )
v.                                              )       MEMORANDUM OPINION
                                                )
JUDGE GERALD MABE, et al.,                      )       By: Michael F. Urbanski
    Defendants.                                 )       Chief United States District Judge

        Plaintiff David Crawley, a former inmate proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983. After filing this action, Crawley advised the court that he had been

released from incarceration. See ECF No. 10. By order entered May 7, 2020, the court advised

Crawley that because he was no longer an inmate, he would not be allowed to pay the filing fee in

installments under the Prison Litigation Reform Act. See ECF No. 11. The court ordered Crawley

to pay the balance of the filing fee or otherwise respond to the order within ten days. Id. The court

warned Crawley that failure to pay the filing fee or otherwise respond to the order would result in

immediate dismissal of the action without prejudice. Id. Crawley did not respond to the court’s

order. Accordingly, the court will dismiss this action without prejudice for failure to comply. The

court notes that this dismissal is without prejudice to Crawley’s opportunity to refile his claims in

a separate civil action, subject to the applicable statute of limitations.
                    27thday of May, 2020.
        ENTER: This ____
                                                                              Digitally signed by Michael F. Urbanski
                                                                              DN: cn=Michael F. Urbanski, o=Western District
                                                                              of Virginia, ou=United States District Court,
                                                                              email=mikeu@vawd.uscourts.gov, c=US

                                                        ____________________________________
                                                                              Date: 2020.05.27 10:14:11 -04'00'


                                                        Michael F. Urbanski
                                                        Chief United States District Judge
